Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of murder in the second degree. Defendant contends that he was denied effective assistance of counsel because of his attorney’s failure to present his defense properly, to cross-examine crucial prosecution witnesses adequately, and to object to the admission of damaging evidence. Under all of the circumstances, these alleged errors do not constitute a failure to provide effective representation depriving the defendant of a fair trial (see, People v Dietz, 79 AD2d 476, 477). Although defense counsel might have used different tactics and strategies in presenting the defense, defendant was not denied "meaningful representation” (People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137, 146; People v Goodrich, 127 AD2d 992).
Defendant also contends that a new trial is required because the court failed to preclude the prosecution from using oral statements made to the District Attorney that were not previously disclosed to defense counsel. This contention is without merit since disclosure of the statements was neither required by statute nor specifically provided for in the parties’ agreement for reciprocal discovery. (Appeal from judgment of Supreme Court, Monroe County, Cornelius, J.—murder, second *972degree.) Present—Callahan, J. P., Denman, Balio, Lawton and Davis, JJ.